Mr. Justice Gokdon
delivered the opinion of the court,
In Hancock’s Appeal, 14 P. F. Smith 470, as well as in the case of Breinig v. Breinig, 2 Casey 161, it was held that if the libel sets forth generally the causes of the libellant’s complaint, though unaccompanied by the particulars of time, place, &c., it is sufficient to satisfy the requirements of the Act of Assembly, and if the respondent requires anything more specific, he or she should demand of the libellant a specification of the particulars intended to be proved. That which is wanting in the petition may thus be supplied and the respondent fully informed of what he or she may be called upon to meet. This rule is so obviously just and proper that courts should not hesitate to enforce it strictly. In the case in hand the libellant was required to file'a specification setting forth inter alia the names of the persons with whom the alleged adultery was committed, together with the dates and places.
In answer to this the libellant specified the commission of adultery by the respondent with one Daniel Neil, in the months of February, March and April 1872, “ and that on divers occasions in August and September 1871, she visited a house of ill fame in Virgin alley, in the city of Pittsburg, for the' purpose of committing adultery, with divers persons unknown to the petitioner.”
We hold these specifications to have been sufficient, and had the proof agreed with the allegations the decree of divorce would have been well founded. Such however was not the case. The witness who testified to the improper intimacy between Neil and Mrs. Realf was proved, in the language of the witnesses, to have been “soft-witted or crazy,” and besides this, Neil denied all improper intimacy with the respondent. So the house alleged to have been, a bawdy-house, and which Mrs. Realf frequented, was not proved tov be such, or at least not with sufficient clearness to make out the complainant’s cause.
*34The court however permitted the libellant to go out of his specifications, and prove intimacy with other men, and at other times than those set forth, and in this manner to carry his case with the jury. This was a violation of the wholesome rule above referred to, and for this cause the proceedings must be reversed.
The decree in this case is accordingly reversed, and a venire facias de novo ordered.